DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claim 1 was amended.  Claim 4 was cancelled.  Claims 1-3 and 5-13 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 11/24/2020, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.

The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other elements, a needle handle body that includes the claimed locations of the o-ring annular grooves with the differing depth values claimed.  An updates search yielded the following references of note:
Miller et al. (US 2013/0053726) teaches a biopsy sampling instrument.  Fig. 12a shows a handle portion 802 with grooves to accommodate o-rings 846 and 848, but the depth of each groove is the same. 



Conclusion
	Claims 1-3 and 5-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THO Q TRAN/Examiner, Art Unit 3791               


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791